Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Three Months Ended March 31 Earnings before income from equity investees $ $ Add back: Fixed charges Amortization of previously capitalized interest Distributed income of Unconsolidated Joint Ventures Deduct: Capitalized interest ) ) Preferred distributions ) ) Earnings available for fixed charges and preferred dividends $ $ Fixed charges: Interest expense $ $ Capitalized interest 15 Interest portion of rent expense Preferred distributions Total fixed charges $ $ Preferred dividends Total fixed charges and preferred dividends $ $ Ratio of earnings to fixed charges and preferred dividends
